PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bennett et al.
Application No. 16/548,717
Filed: 22 Aug 2019
For: SIMULTANEOUS MULTI-AXES IMAGING APPARATUS AND METHOD OF USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 9, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to file the inventor’s oath or declaration or substitute statement in lieu of an oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 20, 2020 and for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 4, 2020.  Accordingly, the application became abandoned on December 5, 2020. A Notice of Abandonment was mailed on December 18, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath or declaration for inventors James P. Bennett and W. Davis Lee and the issue fee payment of $600 (previously paid on January 26, 2021) (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the oath or declaration(s) and issue fee is accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.






This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET